MEMORANDUM**
Pursuant to a plea agreement, Appellant Damian Caiati-Medici expressly waived his appellate rights. Although Appellant argues that he does not understand English, an interpreter was supplied throughout the plea proceedings and, in addition, Appellant (a naturalized citizen with more than a decade of residency) spoke to the court in English. Because the waiver was knowing and voluntary, we dismiss this appeal. United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (explaining that a waiver of the right to an appeal is enforced if the waiver was made knowingly and voluntarily).
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.